DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-33 are pending and under examination 

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 4 October 2022 is acknowledged. Applicant’s election of the species (1) cell lines engineered to express a single MHC class II allele and lung cancer in the reply filed on 4 October 2022is acknowledged.
Claims 23, 24 and 30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 1-22, 25-29 and 31-33 are under examination.


Priority
	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. §119 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of the first paragraph of 35 U.S.C. 112.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed applications, Application Nos. 62/487,469 fails to provide adequate support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 for one or more claims of this application. 
 Particularly, the limitations “encoding the peptide sequences of each of the neoantigens into a corresponding numerical vector ”, “a plurality of parameters identified at least based on a training data set comprising: labels obtained by mass spectrometry measuring presence of peptides bound to at least one class II MHC allele identified as present in at least one of a plurality of samples; training peptide sequences encoded as numerical vectors including information regarding a plurality of amino acids that make up the peptide sequence and a set of positions of the amino acids in the peptide sequence”, “comprising identifying one or more T cells that are antigen-specific for at least one of the neoantigens in the subset further comprising identifying one or more T cell receptors (TCR) of the one or more identified T cells”, “genetically engineering a plurality of T cells to express at least one of the one or more identified T cell receptors” and “infusing the expanded T cells into the subject” were not present in provisional applications Application Nos. 62/487,469, Thus, claims 1-22, 25-29 and 31-33 are hereby assigned the priority date of April 19, 2018, the filing date of PCT/US2018/0028438. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter.
The claims recite “judicial exceptions” as a limiting element or step without reciting additional elements/steps that integrate the judicial exceptions into the claimed inventions such that the judicial exceptions are practically applied, and are sufficient to ensure that the claims amount to significantly more than the judicial exceptions themselves. In the instant case, the “judicial exceptions” include the limitations “obtaining at least one of exome, transcriptome, or whole genome nucleotide sequencing data”, “encoding the peptide sequences of each of the neoantigens into a corresponding numerical vector”, “imputing the numerical vectors, using a computer processor, into a deep learning presentation model to generate a set of presentation likelihoods for the set of neoantigens”, “selecting a subset of the set of neoantigens based on the set of presentation likelihoods to generate a set of selected neoantigens”, and “generating the output for constructing the personalized cancer vaccine based on the set of selected neoantigens” which are not eligible for patent protection without significantly more recited in the claims.
 A claim that focuses on use of judicial exceptions must also include additional elements or steps to show that the inventor has practically applied, and added something significant to, the natural principle itself. See Mayo, 101 USPQ2d at 1966. Patents cannot be obtained on subject matter identified by the courts as being exempted from eligibility (i.e., laws of nature, natural phenomenon, and abstract ideas).  
The Mayo framework provides that first whether the claims at issue are directed to a patent-ineligible concept is determined. If the answer is yes, then the elements of each claim both individually and “as an ordered combination” are considered to determine whether additional elements “transform the nature of the claim” into a patent-eligible application. The second step—known as the “inventive concept”—requires that claims include elements which would render the method both new and useful. 
The PTO’s revised guidance on the application of § 101. (USPTO's January 7, 2019, Memorandum, 2019 Revised Patent Subject Matter Eligibility Guidance indicates that we first look to whether the claim recites:
(1) any judicial exceptions, including certain groupings of abstract
ideas (i.e., mathematical concepts, certain methods of organizing
human activity such as a fundamental economic practice, or mental
processes); and
(2) additional elements that integrate the judicial exception into a
practical application (see MPEP § 2106.05(a)-(c), (e)-(h)).
Only if a claim (1) recites a judicial exception and (2) does not integrate that
exception into a practical application, do we then look to whether the claim:
(3) adds a specific limitation beyond the judicial exception that is not
"well-understood, routine, conventional" in the field (see MPEP § 2106.05(d)); or
(4) simply appends well-understood, routine, conventional activities
previously known to the industry, specified at a high level of generality, to the judicial exception.

	The present claims are directed to judicial exceptions?  The claims recite judicial exceptions as limiting elements, the abstract ideas being include the limitations “obtaining at least one of exome, transcriptome, or whole genome nucleotide sequencing data”, “encoding the peptide sequences of each of the neoantigens into a corresponding numerical vector”, “imputing the numerical vectors, using a computer processor, into a deep learning presentation model to generate a set of presentation likelihoods for the set of neoantigens”, “selecting a subset of the set of neoantigens based on the set of presentation likelihoods to generate a set of selected neoantigens”, and “generating the output for constructing the personalized cancer vaccine based on the set of selected neoantigens”.  The selecting limitation could be done by merely reviewing the data mentally and mentally selecting the subset of neoantigens.  In addition, the limitations concerning encoding, imputing and selecting encompasses mathematical equations or graphs which could be used to encode, impute and select.  However, these limitations would be considered to be abstract ideas and would not been given patentable weight.  The Court has pointed out that the basic mathematical equation, like a law of nature, was not patentable.  
The Court in Diamond v Diehr (450 U. S. 175, 185 (1981)) pointed out that the basic mathematical equation, like a law of nature, was not patentable. But it found the overall process patent eligible because of the way the additional steps of the process integrated the equation into the process as a whole. Those steps included “installing rubber in a press, closing the mold, constantly determining the temperature of the mold, constantly re- calculating the appropriate cure time through the use of the formula and a digital computer, and automatically opening the press at the proper time.” Id., at 187. These other steps apparently added to the formula something that in terms of patent law’s objectives had significance—they transformed the process into an inventive application of the formula.
The process in Parker v. Flook, (437 U. S. 584, 585–587 (1978)), (held not patentable) provided a method for adjusting “alarm limits” in the catalytic conversion of hydrocarbons. The claimed process amounted to an improved system for updating those alarm limits through the steps of: (1) measuring the current level of the variable, e.g., the temperature; (2) using an apparently novel mathematical algorithm to calculate the current alarm limits; and (3) adjusting the system to reflect the new alarm-limit values. 437 U. S., at 585–587. The Court, as in Diehr, pointed out that the basic mathematical equation, like a law of nature, was not patentable. But it characterized the claimed process as doing nothing other than “provid[ing] a[n unpatentable] formula for computing an updated alarm limit.” Flook, supra, at 586. Unlike the process in Diehr, it [claim] did not contain any disclosure relating to chemical processes at work or the means of setting off an alarm or adjusting the alarm limit.” Diehr, supra, at 192, n. 14; see also Flook, 437 U. S., at 586. And so the other steps in the process did not limit the claim to a particular application. Moreover, “[t]he chemical processes involved in catalytic conversion of hydrocarbons[,] . . . the practice of monitoring the chemical process variables, the use of alarm limits to trigger alarms, the notion that alarm limit values must be recomputed and readjusted, and the use of computers for ‘automatic monitoring-alarming’” were all “well known,” to the point where, putting the formula to the side, there was no “inventive concept” in the claimed application of the formula. Id., at 594.  “[P]ost-solution activity” that is purely “conventional or obvious,” the Court wrote, “can[not] transform an unpatentable principle into a patentable process.” Id., at 589, 590.
The Court in Alice Corporation Pty. Ltd. v. CLS Bank International, el al. determined that Alice Corp.'s claims to methods were ineligible because "the claims at issue amount to 'nothing significantly more' than an instruction to apply the abstract idea of intermediated settlement using some unspecified, generic computer." 
The question then becomes are there other limitations in the claim that show a patent-eligible application of the abstract idea, e.g., more than a mere instruction to apply the abstract idea?   If there are no meaningful limitations in the claim that transform the exception into a patent eligible application such that the claim amounts to significantly more than the exception itself, the claim should be rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.  
The Court in Diehr, Flook and  Alice Corporation have pointed out that the basic mathematical equation, like a law of nature, was not patentable. The Court in Diehr, found that there were other steps added to the formula that in terms of patent law’s objectives had significance—they transformed the process into an inventive application of the formula.  In the present claims there are no active method steps that transform the process into an practical application of the comparing, identifying and predicting steps.
The next step is to determine whether the claim as a whole adds a specific limitation beyond the judicial exception that is not "well-understood, routine, conventional" in the field. In the present claims there are no active method steps .
The specification disclose that the variety of presentation models as presented herein can provide improved identification of neoantigens that are likely to induce immunogenic responses in the immune system. However, the claims do not encompass any active method steps that apply neoantigens identified through the presentation model into an inventive application of the judicial exceptions. The present claims do not provide any active method step that transform the obtaining, encoding, inputting and selecting steps into a practical application of the judicial exceptions.  
In sum, when the relevant factors are analyzed, they weigh against the present claims amounting to significantly more than the judicial exceptions themselves. Accordingly, the claims do not qualify as eligible subject matter.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 25-29 and 31-33 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The claims are drawn to a method for generating an output for constructing a personalized cancer vaccine by identifying one or more neoantigens from one or more tumor cells of a subject that are likely to be presented on a surface of the tumor cells, comprising the steps of: obtaining at least one of exome, transcriptome, or whole genome nucleotide sequencing data from the tumor cells and normal cells of the subject, wherein the nucleotide sequencing data is used to obtain data representing peptide sequences of each of a set of neoantigens identified by comparing the nucleotide sequencing data from the tumor cells and the nucleotide sequencing data from the normal cells, and wherein the peptide sequence of each neoantigen comprises at least one alteration that makes it distinct from the corresponding wild-type, peptide sequence identified from the normal cells of the subject; encoding the peptide sequences of each of the neoantigens into a corresponding numerical vector, each numerical vector including information regarding a plurality of amino acids that make up the peptide sequence and a set of positions of the amino acids in the peptide sequence;
inputting the numerical vectors, using a computer processor, into a deep learning presentation model to generate a set of presentation likelihoods for the set of neoantigens, each presentation likelihood in the set representing the likelihood that a corresponding neoantigen is presented by one or more class II MHC alleles on the surface of the tumor cells of the subject, the deep learning presentation model comprising: a plurality of parameters identified at least based on a training data set comprising: labels obtained by mass spectrometry measuring presence of peptides bound to at least one class II MHC allele identified as present in at least one of a
plurality of samples; training peptide sequences encoded as numerical vectors including
information regarding a plurality of amino acids that make up the peptide sequence and a set of positions of the amino acids in the peptide sequence; and at least one HLA allele associated with the training peptide sequences; and a function representing a relation between the numerical vector received as an input and the presentation likelihood generated as output based on the numerical vector and the parameters,
selecting a subset of the set of neoantigens based on the set of presentation likelihoods to generate a set of selected neoantigens; and generating the output for constructing the personalized cancer vaccine based on the set of selected neoantigens,
further comprising identifying one or more T cells that are antigen-specific for at least one of the neoantigens in the subset, 
further comprising identifying one or more T cell receptors (TCR) of the one or more identified T cells;
further comprising: genetically engineering a plurality of T cells to express at least one of the one or more identified T cell receptors;
further comprising: culturing the identified T cells under conditions that expand the one or more identified T cells; and infusing the expanded T cells into the subject.
It has been interpreted that returning the one or more identified T-cells is treating a cancer patients with a neoantigenic-specific T cell which would be a practical application for the encoding, inputting and selecting steps. 
	The specification compares performance results of an example using the presentation model, with previous models for predicting peptide presentation on T-cell epitope data (Example 6). The specification disclose that results showed that the presentation model which uses mass spectrometry data model performed better at predicting T-cell epitopes than previous models based on affinity and stability predictions. It is noted that only a fraction of the peptides known to bind to a protein encoding by an HLA allele are capable of eliciting a T cell response. The specification discloses general methods for identifying MHC class II/peptide target-reactive T cells (paragraphs 257-259) but does not actually identify any T cells capable of being induced by an APC expressing a neoantigen in the presence of an HLA class II allele. Thus, the specification only discloses how to obtain possession of the neoantigen-specific T cells and the TcR of those neoantigen-specific T cells that recognize a neoantigen in the context of a class II molecule.
The specification does not provide adequate written description of the claimed genus of neoantigen-specific T cells that are capable of being administered to a subject.  The legal standard for sufficiency of a patent's (or a specification's) written description is whether that description "reasonably conveys to the artisan that the inventor had possession at that time of the. . .claimed subject matter", Vas-Cath, Inc. V. Mahurkar, 19 USPQ2d 1111 (Fed. Cir. 1991).  In the instant case, the specification does not convey to the artisan that the Applicant had possession at the time of invention genus of neoantigen specific T cells that are capable of being administered to a patient with a tumor and genus of neoantigen-specific TcRs.
The guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § 1 "Written Description" Requirement make clear that if a claimed genus does not show actual reduction to practice for a representative number of species, then the Requirement may be alternatively met by reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the Applicant was in possession of the genus (Federal Register, Vol. 66, No. 4, pages 1099-1111, Fri. January 5, 2001, see especially page 1106 column 3).  
The specification does not provide adequate written description of the claimed invention.  The legal standard for sufficiency of a patent's (or a specification's) written description is whether that description "reasonably conveys to the artisan that the inventor had possession at that time of the. . .claimed subject matter", Vas-Cath, Inc. V. Mahurkar, 19 USPQ2d 1111 (Fed. Cir. 1991).  In the instant case, the specification does not convey to the artisan that the Applicant had possession at the time of invention of the claimed invention, genus of neoantigen specific T cells that are capable of being administered to a patient with a tumor. The specification only discloses the structure of six TCR from neoantigenic-specific T cells out of the likely thousands of TCRs expressed on neoantigenic-specific T cells. The Federal Circuit addressed the application of the written description requirement to DNA-related inventions in University of California v. Eli Lilly and Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997).  The court stated that “[a] written description of an invention involving a chemical genus, like a description of a chemical species, requires a precise definition, such as by structure, formula, [or] chemical name, of the claimed subject matter sufficient to distinguish it from other materials.” Id. At 1567, 43 USPQ2d at 1405.  The court concluded that “naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material.” Id. 
The Federal Circuit clarified that a molecule can be adequately described without disclosing its complete structure.  See Enzo Biochem, Inc. V. Gen-Probe Inc., 296 F.3d 1316, 63 USPQ2d 1609 (Fed. Cir. 2002). The Enzo court adopted the standard that the written description requirement can be met by “show[ing] that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics ....i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics. “ Id. At 1324, 63 USPQ2d at 1613 (emphasis omitted, bracketed material in original).
	
Without a correlation between structure and function, the claim does little more than define the claimed invention by function. That is not sufficient to satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (“definition by function … does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is”). 
	 
Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features. See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895. 

The court in In re Alonso (Fed. Cir. 2008) citing In re Enzo, Enzo, 323 F.3d at 969 stated that  
[F]or purposes of satisfying the written description requirement, it is not enough merely to disclose a method of making and identifying compounds capable of being used to practice the claimed invention.  

Thus, the instant specification may provide an adequate written description of the genus of neoantigen-specific T cells that are capable of treating cancer, per Lilly by structurally describing a representative number of genus of neoantigen specific T cells that are capable of being administered to a patient with a tumor or by describing structural features common to the members of the genus, which features constitute a substantial portion of the genus. 
The following quotation from section 2163 of the MPEP is a brief discussion of what is required in a specification to satisfy the 35 U.S.C. 112 written description requirement for a generic claim covering several distinct inventions:
The written description requirement for a claimed genus may be satisfied through
sufficient description of a representative number of species by actual reduction to practice (see i)(A), above), reduction to drawings (see i)(B), above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C), above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

A “representative number of species” means that the species which are adequately
described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.

It is noted that AbbVie v. Janssen Biotech and Centocor Biologics (Fed. Cir. 2014) confirms a strong Post-Ariad Written Description requirement - especially with regard to genus-species claim situations. In the decision, Judge Lourie focuses particularly on the alleged infringing antibodies and notes that: [While] AbbVie patents need not describe the allegedly infringing [compound] in exact terms . . . [t]he patents must at least describe some species representative of antibodies that are structurally similar to [the accused compound]. Because the patent document lacked any such structural description, the court confirmed that the corresponding claims were invalid under 112(a). In discussing the case, Judge Lourie was clear that one problem here is that the invention was described in terms of its function rather than its structure. Lourie writes:
Functionally defined genus claims can be inherently vulnerable to invalidity challenge for lack of written description support, especially in technology fields that are highly unpredictable, where it is difficult to establish a correlation between structure and function for the whole genus or to predict what would be covered by the functionally claimed genus.

Thus, when a claim covers a genus of inventions, the specification must provide written description support for the entire scope of the genus. Support for a genus is generally found where the applicant has provided a number of examples sufficient so that one in the art would recognize from the specification the scope of what is being claimed or through disclosure of a functional characteristic of the claimed genus coupled with a known or disclosed non-functional characteristic (structure) that correlates to the function.
Alternatively, per Enzo, the specification can show that the claimed invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics.
In this case, the specification does not describe the genus of neoantigen specific T cells that are capable of being administered to a patient with a tumor that satisfies either the Lilly or Enzo standards.  The specification only discloses the structure of six TCR from neoantigenic-specific T cells out of the likely thousands of TCRs expressed on neoantigenic-specific T cells.  There are insufficient structural features common to all members of the genus of neoantigen-specific T cells that are capable of recognizing a neoantigen being presented by an MHC class II allele and administered to a subject.  The genus of neoantigen-specific T cells are claimed by function, the capability of recognizing a neoantigen in the context of a subject’s MHC protein and the capability of being administered to a subject with cancer.  However, the specification does not disclose sufficient information on the structural function relationship to identify the claimed genus of neoantigen specific T cells.  One of ordinary skill in the art would not be able to identify the broad claimed genus of neoantigen-specific T cells that are capable of binding a neoantigen in the context of a subject’s MHC class II allele and capable of being administered to a patient with a tumor.  The specification does not disclose the structure of one TCR from neoantigenic-specific T cells that is capable of recognizing a neoantigen in the context of a patient’s MHC allele class II.  As previously discussed possession may not be shown by merely describing how to obtain possession of members of the claimed genus.
Thus, the specification does not provide an adequate written description of the genus of neoantigens that are capable of being presented by an MHC allele and administered to a subject that is required to practice the claimed invention.  The instant disclosure does not adequately describe the scope of the claimed genus, which encompasses a substantial variety of subgenera.  Since the disclosure fails to provide sufficient relevant identifying characteristics, and because the genus is highly variant, one of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genus as broadly claimed.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 2, 6, 7, 10-22 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Carr et al (2019/0346442, published April 14, 2019, effective filing date 18 April 2017) in view of Min et al US 2015/0278441 published October 1, 2015, IDS),  Yadav  et al (Nature, 515:572-576, 2014, IDS) and Yang et al (US 2021/0284738, published 16 September 2021, effective filing date 31 March 2017).  
Carr discloses methods for generating an HLA class II-allele specific binding
peptide sequence database comprising providing a population of cells expressing a
pair of HLA Class II genes, consisting of one a and one subunit; isolating class II HLA-peptide complexes from said cells, isolating peptides from said HLA-peptide complexes; and sequencing said peptides the sequencing ensured by ensured by LC-MS/MS (paragraphs 21-29, 120, 496, 531, 532). Carr disclose methods for generating a prediction algorithm for identifying HLA-allele specific binding peptides utilizing machine learning  (paragraphs 124-128, 520,  538). Carr discloses methods training a machine with one or more generated peptide sequence databases (paragraph 124). Carr further disclose training a neural network running on a machine with several peptide sequence databases (Id). The sequences are compared so as to identify prediction algorithms for a peptide to be presented by said HLA-allele. Carr disclose methods for identifying MHC-specific neoantigens using cell lines expressing a single MHC Class II allele (paragraph 112)
	 Carr disclose methods for identifying neoantigens including protein sequencing of enzymatic digests using multidimensional MS techniques including tandem mass spectrometry (paragraphs 128-147, 496). Carr discloses identifying a plurality of subject-specific peptides for preparing a subject-specific immunogenic composition, comprising selecting subject-specific peptides, each having a different tumor neo-epitope that is an epitope specific to the tumor of the subject and each having a predictive score indicative of binding an HLA protein of the subject, wherein said predictive score is determined by analyzing the sequence of peptides derived from the non-silent mutations by carrying out the method of predicting HLA-binding (paragraph 145). Carr disclose prediction of peptides that can bind to HLA molecules of the individual (paragraphs 137-145). Carr also disclose that MHC presentation of epitopes may be improved by including naturally-occurring flanking sequences adjacent to the epitopes (paragraph 386, 503). Carr disclose that the peptide amino acid sequence could be represented by a numerical vector (paragraph 578-584).
Min disclose a system to predict peptide-histocompatability complex class (MHC) interaction uses high-order semi-Restricted Boltzmann Machines with deep learning extensions to efficiently predict peptide-MHC binding (paragraph 6).  Min further disclose a method for peptide binding prediction includes receiving a peptide sequence descriptor and optional structural descriptor of MHC protein-peptide interaction; generating a model with one or an ensemble of high order neural networks; pre-training the model by high-order semi-Restricted Boltzmann machine (RBM) or high-order denoising autoencoder; and generating a prediction as a binary output or continuous output (paragraph 7). Min disclose that their method generalize over multiple classes of MHC molecules (i.e., MHC-I and MHC-II) and their allele types. (paragraph 18). Min disclose that the methods allow integration of both qualitative (i.e., binding/non-binding/eluted) and quantitative (experimental measurements of binding affinity) peptide-MHC binding data to enlarge the set of reference peptides and enhance predictive ability of the method (paragraph 8).  Min disclose that in order for the peptides to bind to a particular MHC, the sequences of the binding peptides should be approximately superimposable: contain similar amino-acids or strings of amino acids (k-mers) at approximately the same positions along the peptide chain (paragraph 30). Min further disclose that sequence of the descriptors corresponding to the peptide X=x1, x2, . . . , x|X|, xiεΣ can be modeled as an attributed set of descriptors corresponding to different positions (or groups of positions) in the peptide and amino acids or strings of amino acids occupying these positions (paragraph 32). Min disclose that each position in a peptide is described by a feature vector, with features derived from the amino acid occupying this position/or from a set of amino acids (paragraph 34). Thus, Min teaches a numerical vector that includes information regarding a plurality of amino acids that make up the peptide sequence and a set of positions of the amino acids in the peptide sequence. Deep learning systems use a one-hot encoding scheme.
One of ordinary skill in the art would have been motivated to apply Min’s system for predicting peptide-histocompatability complex interactions with Carr’s method of identifying neoantigens from tumor cells using improved algorithms for predicting which mutations create strong binding peptides to the patient's cognate MHC class II molecules because Carr and Min all disclose methods for identifying peptides which bind to MHC class II molecules for generating immune responses using machine learning.  It would have been prima facie obvious to combine Carr’s method of identifying neoantigens from tumor cells using improved algorithms for predicting which mutations create strong binding peptides to the patient's cognate MHC class II molecules with Min’s system for predicting peptide-histocompatability complex interactions to have a method for identifying neoantigens from tumor cells of a subject that are likely to be presented on surface of the tumor cells, comprising the steps of: obtaining at least one of exome, transcriptome, or whole genome nucleotide sequencing data from the tumor cells and normal cells of the subject, wherein the nucleotide sequencing data is used to obtain data representing peptide sequences of each of a set of neoantigens identified by comparing the nucleotide sequencing data from the tumor cells and the nucleotide sequencing data from the normal cells, wherein the peptide sequence of each neoantigen comprises at least one alteration that makes it distinct from the corresponding wild-type peptide sequence identified from the normal cells of the subject; encoding the peptide sequences of each of the neoantigens into a corresponding numerical vector, each numerical vector including information regarding a plurality of amino acids that make up the peptide sequence and a set of positions of the amino acids in the peptide sequence; inputting the numerical vectors, using a computer processor, into a deep learning presentation model to generate a set of presentation likelihoods for the set of neoantigens, each presentation likelihood in the set representing the likelihood that a corresponding neoantigen is presented by one or more class II MHC alleles on the surface of the tumor cells of the subject.
Neither Carr or Min specifically disclose inputting the numerical vectors, using a computer processor, into a deep learning presentation model to generate a set of presentation likelihoods for the set of neoantigens, the deep learning presentation model comprising: a plurality of parameters identified at least based on a training data set.
Yadav disclose a method for identifying immunogenic neoantigens utilizing algorithms by combining exome and transcriptome analysis with mass spectrometry for developing personalized peptide vaccines in cancer patients (page 572). 
Yang disclose systems and methods that identify, predict, and rank epitopes derived from a cancerous tissue of an individual, wherein said epitopes would elicit immune responses (paragraphs 8-15). Yang discloses the method simultaneously considers peptide level information and sample-level information. Peptide level information includes computations on various components, comprising the epitope sequences related to MHC Class I, MHC Class II, helper T cell activation, and cytotoxic T cell activation. Sample-level information are tumor-specific factors, including clonality of mutated alleles, and number of MHC alleles. Yang discloses that the identification systems and methods integrate said factors, and designate weights to the factors wherein the weights represent the magnitude of contribution of said factors in eliciting immune response (Id). Yang further discloses systems and methods to rank the
epitopes. The ranking system and method prioritize epitopes particular to the individual, wherein the epitopes can be utilized for a personalized treatment of cancer.
Yang discloses that for peptide-level score, four machine learning models are constructed using factors from vi to xv (paragraph 13). Model II predicts MHC Class II presentation, incorporating MHC Class II binding affinity. Yang discloses that the model are trained using data that measured MHC-peptide binding by mass spectrometry.
One of ordinary skill in the art would have been motivated to apply Yadav and Yang’s method for identifying immunogenic neoantigens utilizing mass spectrometry utilizing a plurality of parameters to Carr and Min’s method for generating an output for constructing a personalized cancer vaccine by identifying neoantigens from tumor cells of a subject that are likely to be presented on a surface of the tumor cells because Yang  disclose combining MS-analysis with other factors for identifying, ranking, and selecting peptides for therapeutic use. In addition, Carr discloses the use of mass spectrometry for identifying tumor specific neoantigens.  It would have been prima facie obvious to combine Carr and Min’s method for identifying T cells specific for neoantigens from tumor cells of a subject that are likely to be presented on surface of the tumor cells with Yadav and Yang’s method for identifying immunogenic neoantigens utilizing mass spectrometry utilizing a plurality of parameters to have a method for generating an output for constructing a personalized cancer vaccine by identifying neoantigens from tumor cells of a subject that are likely to be presented on a surface of the tumor cells, comprising obtaining at least one of exome, transcriptome, or whole genome nucleotide sequencing data from the tumor cells and normal cells of the subject, wherein the nucleotide sequencing data is used to obtain data representing peptide sequences of each of a set of neoantigens identified by comparing the nucleotide sequencing data from the tumor cells and the nucleotide sequencing data from the normal cells, encoding the peptide sequences of each of the neoantigens into a corresponding numerical vector, each numerical vector including information regarding a plurality of amino acids that make up the peptide sequence and a set of positions of the amino acids in the peptide sequence; inputting the numerical vectors, using a computer processor, into a deep learning presentation model to generate a set of presentation likelihoods for the set of neoantigens, each presentation likelihood in the set representing the likelihood that a corresponding neoantigen is presented by one or more class II MHC alleles on the surface of the tumor cells of the subject, the deep learning presentation model comprising: a plurality of parameters identified at least based on a training data set comprising: labels obtained by mass spectrometry measuring presence of peptides bound to at least one class II MHC allele identified as present in at least one of a plurality of samples; training peptide sequences encoded as numerical vectors including information regarding a plurality of amino acids that make up the peptide sequence and a set of positions of the amino acids in the peptide sequence; and at least one HLA allele associated with the training peptide sequences; and a function representing a relation between the numerical vector received as an input and the presentation likelihood generated as output based on the numerical vector and the parameters, selecting a subset of the set of neoantigens based on the set of presentation likelihoods to generate a set of selected neoantigens; and generating the output for constructing the personalized cancer vaccine based on the set of selected neoantigens.


Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Carr et al (2019/0346442, published April 14, 2019, effective filing date 18 April 2017, cited previously) in view of Min et al US 2015/0278441 published October 1, 2015, IDS, cited previously),  Yadav  et al (Nature, 515:572-576, 2014, IDS, cited previously) and Yang et al (US 2021/0284738, published 16 September 2021, effective filing date 31 March 2017, cited previously) in further view of Zhang et al (J Immunol Methods, 374:53-61, 2011, IDS), Zauderer et al (US 2002/0155447, published October 24, 2002, IDS) and  Abelin et al (2020/0096521, published 26 March 2020, effective filing date February 2017, IDS).
 Neither Carr, Min, Yadav nor Yang specifically disclose generating a dependency score for each of the one or more class II MHC alleles indicating whether the class II MHC allele will present the neoantigen. 
Abelin disclose using artificial neural networks for predicting allele specific binding to neoantigens from multiple simultaneous expressed multiple alleles (paragraphs 125, 128, 180; Figs. 17, 19). Abelin discloses methods for generating a
prediction algorithm for identifying HLA-allele class II specific binding peptides, comprising training a machine with a peptide sequence database, the machine combines one or more linear models, support vector machines, decision trees and neural networks (paragraph 218-221, 296). Abelin disclose that the peptide data upon which algorithms are trained comes from peptide library screens to Edman degradation and mass spectrometry-based sequencing of endogenously processed and presented peptides is drawn from  (paragraph 256, 296). Abelin disclose method for characterizing HLA-peptide complexes and states that the identification of peptides may be done using mass spectrometry (paragraphs 184-188). Abelin disclose that CTLs directed against tumor-specific mutated antigen may be detected using tetramers (paragraph 246). Abelin disclose that the methods can involve adoptive transfer of T cells, specific for selected antigens and strategies can be employed to genetically modify T cells by altering the specificity of the T cell receptor (TCR) by introducing new TCR α and
β chains with specificity to an immunogenic antigen peptide (paragraph 381).
Zauderer disclose algorithms which identify peptides that bind to multiple class II molecules (paragraph 96). Zhang discloses that one peptide has the capacity to bind 100 of the 116 HLA-A2 alleles (page 7, 1st  paragraph)
Zhang et al disclose a computational system for predicting peptide binding and affinity to multiple alleles of HLA class I and class II molecules (pages 1-6, Figure 1a-d). Zhang disclose scores for each peptide binding to multiple MHC molecules (Id). Zhang discloses that one peptide has the capacity to bind 100 of the 116 HLA-A2 alleles (page 7, 1st  paragraph). By knowing the scores for each peptide binding to multiple MHC molecules, one could calculate the interference that one peptide has on another peptide. 
Thus it would have been obvious to generate a dependency score for each of the one or more class II MHC alleles indicating whether the class II MHC allele will present the neoantigen based on the particular amino acids at the particular positions of the peptide sequence and transform the dependency scores to generate a corresponding per-allele likelihood for each class II MHC allele indicating a likelihood that the corresponding class I MHC allele will present the corresponding neoantigen; and combining the per-allele likelihoods to generate the presentation likelihood of the neoantigen.
One of ordinary skill in the art would have been motivated to apply Abelin, Zauderer and Zhang’s methods for generating a dependency score for each of the one or more class I MHC alleles indicating whether the class I MHC allele will present the neoantigen with Carr, Min, Yadav nor Yang’s method for identifying neoantigens from tumor cells of a subject that are likely to be presented on surface of the tumor cells because Min disclose that their methods generalize over multiple classes of MHC molecules (i.e., MHC-I and MHC-II) and their allele types (paragraph 18). It would have been prima facie obvious to combine Vitiello, Hacohen, Min, Yadav and Bassani-Sternberg’s method for identifying neoantigens from tumor cells of a subject that are likely to be presented on surface of the tumor cells with Abelin, Zauderer and Zhang’s methods for generating a dependency score for each of the class II MHC alleles indicating whether the class II MHC allele will present the neoantigen to have a method for generating an output for constructing a personalized cancer vaccine by identifying neoantigens from tumor cells of a subject that are likely to be presented on a surface of the tumor cells, comprising obtaining at least one of exome, transcriptome, or whole genome nucleotide sequencing data from the tumor cells and normal cells of the subject, wherein the nucleotide sequencing data is used to obtain data representing peptide sequences of each of a set of neoantigens identified by comparing the nucleotide sequencing data from the tumor cells and the nucleotide sequencing data from the normal cells, encoding the peptide sequences of each of the neoantigens into a corresponding numerical vector, each numerical vector including information regarding a plurality of amino acids that make up the peptide sequence and a set of positions of the amino acids in the peptide sequence; inputting the numerical vectors, using a computer processor, into a deep learning presentation model to generate a set of presentation likelihoods for the set of neoantigens, each presentation likelihood in the set representing the likelihood that a corresponding neoantigen is presented by one or more class II MHC alleles on the surface of the tumor cells of the subject, the deep learning presentation model comprising: a plurality of parameters identified at least based on a training data set comprising: labels obtained by mass spectrometry measuring presence of peptides bound to at least one class II MHC allele identified as present in at least one of a plurality of samples; training peptide sequences encoded as numerical vectors including information regarding a plurality of amino acids that make up the peptide sequence and a set of positions of the amino acids in the peptide sequence; and at least one HLA allele associated with the training peptide sequences; and a function representing a relation between the numerical vector received as an input and the presentation likelihood generated as output based on the numerical vector and the parameters, selecting a subset of the set of neoantigens based on the set of presentation likelihoods to generate a set of selected neoantigens, wherein inputting the numerical vector into the deep learning presentation model comprises applying the deep learning presentation model to the peptide sequence of the neoantigen to generate a dependency score for each of the one or more class II MHC alleles indicating whether the class II MHC allele will present the neoantigen based on the particular amino acids at the particular positions of the peptide sequence, wherein inputting the numerical vector into the deep learning presentation model further comprises transforming the dependency scores to generate a corresponding per-allele likelihood for each class II MHC allele indicating a likelihood that the corresponding class II MHC allele will present the corresponding neoantigen and combining the per-allele likelihoods to generate the presentation likelihood of the neoantigen.


Claims 1-22, 25-29 and 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Carr et al (2019/0346442, published April 14, 2019, effective filing date 18 April 2017, cited previously) in view of Min et al US 2015/0278441 published October 1, 2015, IDS, cited previously),  Yadav  et al (Nature, 515:572-576, 2014, IDS, cited previously) and Yang et al (US 2021/0284738, published 16 September 2021, effective filing date 31 March 2017, cited previously), Zhang et al (J Immunol Methods, 374:53-61, 2011, IDS, cited previously), Zauderer et al (US 2002/0155447, published October 24, 2002, IDS, cited previously) and  Abelin et al (2020/0096521, published 26 March 2020, effective filing date February 2017, IDS, cited previously) in further view of Vitiello (US 2015/0140041, published 21 May 2015, IDS), Schendel et al (US 8,697,854, issued 15 April 2014, IDS) and Kwon et al (US 2015/0259646, published 17 September 2015, IDS). 
Neither Carr, Min, Yadav, Yang, Abelin, Zhang nor Zauderer specifically disclose identifying antigen-specific T cells, one or more T cell receptors sequencing the T cell receptors, and genetically engineer  T-cells under conditions that expand the plurality of T-cells wherein genetically engineering the plurality of T-cells to express at least one of the one or more identified T-cell receptors, cloning the T-cell receptor sequences of the identified T-cells into an expression vector and transfecting each of the T-cells with the expression vector. 
Vitiello disclose identifying and isolating neoantigenic specific T cells that bind to a neoantigen in the context of a patient’s MHC allele and administering the T cells to the cancer patient (paragraph 23-26 ). Vitiello disclose determining the presence of one or more tumor-specific mutations in a biological sample from the cancer patient by using next-generation sequencing for the transcriptome or exome form cancer cells (paragraphs 7-10, 38-55).  Vitiello further disclose obtaining the MHC profile of the cancer patient and using algorithms to identify and select patient specific neoantigens (paragraphs 7-10, 25, 63-68, 76, 77-80). Vitiello disclose mapping sequences comprising mutations to a data base with reference gene sequences (paragraphs 7, 14, 17). Vitiello also disclose mRNA and epitope databases (paragraphs 27, 52, 67). 
Scendel disclose T-cells transfected with a vector comprising nucleic acids encoding tumor antigen specific TCR (column 2, line 55 to column 3 line 21; column 3, line 57 to column 4, line 13; column 17, lines 2-14). Schedel disclose culturing T cells comprising exogenous TCR (column 9, lines 34-57. 
Kwon disclose isolating antigen-specific T cells from blood and treating cancer cells with the antigen-specific T cells (paragraphs 7, 8, 13, 16, 73-84).
One of ordinary skill in the art would have been motivated to apply Vitiello’s method of identifying, isolating and administering neoantigenic specific T cells to Carr, Min, Yadav, Yang, Abelin, Zhang, and Zauderer’s method for identifying neoantigens from tumor cells of a subject that are likely to be presented on surface of the tumor cells because Vitiello, Carr, Min and Yang disclose the identification of tumor-specific mutations, making peptides that bind the patient’s MHC based on algorithms and administering the peptides or T cell specific for the neoantigenic peptides to the patient. In addition, Abelin disclose that the methods can involve adoptive transfer of T cells, specific for selected antigens and strategies can be employed to genetically modify T cells by altering the specificity of the T cell receptor (TCR) by introducing new TCR α and β chains with specificity to an immunogenic antigen peptide. Furthermore, Carr and Vitiello disclose databases comprising neoantigenic peptides comprising at least one alteration.
One of ordinary skill in the art would have been motivated to apply Scendel’s methods for culturing genetically engineered  T-cells under conditions that expand the T-cells with Carr, Min, Yadav, Yang, Abelin, Zhang and Zauderer’s method for identifying neoantigens from tumor cells of a subject that are likely to be presented on surface of the tumor cells because Abelin cites Schendel for methods for introducing new TCR α and β chains with specificity to an immunogenic antigen peptide (paragraph 381).
	It would have been prima facie obvious to combine Carr, Min, Yadav, Yang, Abelin, Zhang, and Zauderer’s method for identifying neoantigens from tumor cells of a subject that are likely to be presented on surface of the tumor cells with Vitiello and Scendel’s method for identifying, isolating and administering neoantigenic-specific T cells to a cancer patient including genetically-engineered T cells.
 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-22, 25-29 and 31-33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 12-22 and 26-38 of copending U.S. Application 17/436,367. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of U.S. Patent No. 10055540 are drawn to a method for identifying one or more T-cells that are antigen-specific for at least one neoantigen that are likely to be presented by one or more class II MHC alleles on a surface of one class IT MHC allele in a set of class IT MHC alleles identified as present in the sample; and for each of one or more of the samples, training peptide sequences encoded as numerical vectors including information regarding a plurality of amino acids that make up the peptides and a set of positions of the amino acids in the peptides; a function representing a relation between the numerical vector received as input and the presentation likelihood generated as output based on the numerical vector and the parameters; selecting a subset of the set of neoantigens based on the set of presentation likelihoods to generate a set of selected neoantigens; identifying one or more T-cells that are antigen-specific for at least one of the neoantigens in the subset; and identifying one or more T-cell receptors (TCR) of the one or more identified T-cells, wherein the identification of one or more T-cell receptors comprises sequencing T-cell receptor sequences of the one or more identified T-cells.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Summary
No claims allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Halvorson whose telephone number is (571) 272-6539.  The examiner can normally be reached on Monday through Friday from 9:00 am to 6:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Misook Yu, can be reached at (571) 272-0839.  The fax phone number for this Art Unit is (571) 273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK HALVORSON/Primary Examiner, Art Unit 1642